Case 2:21-cv-10557-VAR-RSW ECF No. 37, PageID.17 Filed 04/13/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

FAYE BRETZ

      Plaintiff,                             CASE NO.: 2:21-10557

v.

MIDLAND CREDIT MANAGEMENT,
INC.

     Defendant.
_________________________________/

STIPULATED ORDER OF VOLUNTARY DISMISSAL WITH PREJUDICE

      Having been advised by the stipulation of the parties below, it is ordered that

the claims against are dismissed with prejudice and without costs, attorney fees or

sanctions to any party. The court retains jurisdiction only for purposes of enforcing

the settlement in this matter.

      So ordered.

                                             s/ Victoria A. Roberts
                                             Honorable Victoria A. Roberts
                                             United States District Court Judge
Dated: 4/13/2021

Stipulated By:

                                 /s/Ian B. Lyngklip (P47173)
                                 Ian B. Lyngklip
                                 Lyngklip & Associates Consumer Law, PLC
                                 Attorney for Plaintiff
                                 13751 W. 11 Mile Road
Case 2:21-cv-10557-VAR-RSW ECF No. 37, PageID.18 Filed 04/13/21 Page 2 of 2




                            Oak Park, MI 48237
                            (248) 208 8864
                            Ian@ConsumerLawyers.com

                            /s/ Theodore W. Seitz
                            Theodore W. Seitz
                            Dykema Gosset, PLLC
                            201 Townsend St,
                            Lansing, MI 48933
                            Phone: (517) 374-9149
                            tseitz@dykema.com,
